Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to a semiconductor device, classified in H01L29/778.
II. Claims 24-28, drawn to a method of making a semiconductor device, classified in H01L21/308.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such that instead of growing a semiconductor region, the semiconductor region can be selectively deposited.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Should the applicant elect Group I, the applicant is further required to elect one of the following patentably distinct species: 
Species I, Fig. 1: Fig. 1 discloses a first embodiment of a semiconductor device. 
Species II, Fig. 2: Fig. 2 discloses a second embodiment of a semiconductor device. The transistor 101 includes the drain electrode D, at least one mask layer 130 disposed apart from the drain electrode D in a first direction (a Z-axis direction, a first drift region 121 of a first conductivity type between the drain electrode D and the mask layer 130, a channel region 141 of a second conductivity type on the mask layer 130, a second drift region 122 provided on the first drift region 121 to be adjacent to the channel region 141, the source electrode S on the channel region 141, and a gate electrode G on the second drift region 122. In addition, a drain region 110 doped with a dopant of a first conductivity type in a high concentration may be further provided between the drain electrode D and the first drift region 121, and a source region 160 doped with a dopant of a first conductivity type in a high concentration may be further provided between the source electrode S and the channel region 141.
Species III, Fig. 4: Fig. 4 discloses a third embodiment of a semiconductor device. The transistor 102 includes a drain electrode D, at least one mask layer 130 disposed apart from the drain electrode D in a first direction (a Z-axis direction, a first drift region 121 of a first conductivity type between the drain electrode D and the at least one mask layer 130, a channel region 142 of a second conductivity type on the at least one mask layer 130, a second drift region 122 provided on the first drift region 121 to be adjacent to the channel region 142, a source electrode S on the channel region 142, and a gate electrode G on the second drift region 122. A drain region 110 doped with a 
Species IV, Fig. 5: Fig. 5 discloses a fourth embodiment of a semiconductor device. The transistor 104 includes a drain electrode D, at least one mask layer 130 disposed apart from the drain electrode D in a first direction (a Z-axis direction, a first drift region 121 of a first conductivity type between the drain electrode D and the at least one mask layer 130, a channel region 144 of a second conductivity type on the at least one mask layer 130, a second drift region 122 provided on the first drift region 121 to be adjacent to the channel region 144, a source electrode S on the channel region 144, and a gate electrode G on the second drift region 122. In addition, a drain region 110 doped with a dopant of a first conductivity type in a high concentration may be further provided between the drain electrode D and the first drift region 121, and a source region 160 doped with a dopant of a first conductivity type in a high concentration may be further provided between the source electrode S an the channel region 144. The 
Should the applicant elect Group II, the applicant is further required to elect one of the following patentably distinct species: 
Species I, Figs. 6-14: Figs. 6-14 disclose a first embodiment of a method of manufacturing a semiconductor device.
Species I, Figs. 15-20: Figs. 15-20 disclose a second embodiment of a method of manufacturing a semiconductor device. A structure of FIG. 15 may be obtained by adding an etching and/or a planarization process to a structure manufactured according to the operation of FIGS. 6 to 9. That is, a channel region 142 may be formed by etching an upper portion of the channel layer 140 of the structure of FIG. 9. Next, referring to FIG. 16, a second drift region 122 is additionally grown on the channel region 142 to cover an upper portion of the channel region 142. Referring to FIG. 17, a 2DEG induction layer 165 is formed on the second drift region 122. Referring to FIG. 18, a trench H is formed pass through the 2DEG induction layer 165 and the second drift region 122. The trench H is for forming a source electrode, and a depth of the trench H may extend to a certain depth inside the channel region 142, as shown in the drawing. However, the trench H is not limited thereto and may be formed to various depths to cause the source electrode formed in the trench H to be in direct contact with the channel region 142. Referring to FIG. 19, a source electrode S and a gate electrode G are formed on the 2DEG induction layer 165. The source electrode S may be formed to 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813